Case 8:20-cv-02332-TPB-CPT Document 14 Filed 02/03/21 Page 1 of 7 PageID 61




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

DOMINIK LUCIA

       Plaintiff,

v.                                                         Case No. 8:20-cv-2332-TPB-CPT

BOB GUALTIERI, in his Official
Capacity as Sheriff of
Pinellas County, Florida,

      Defendant.
________________________________/

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
       MOTION TO STAY AND/OR MOTION TO DISMISS PLAINTIFF’S
                           COMPLAINT

       This matter is before the Court on “Defendant’s, Bob Gualtieri in his Official

Capacity as Sheriff of Pinellas County Florida, Motion to Stay and/or Motion to

Dismiss Plaintiff’s Complaint and Incorporated Memorandum of Law,” filed on

November 12, 2020. (Doc. 7). Plaintiff has not filed a response. Upon review of the

motion, court file, and record, the Court finds as follows:

                                         Background 1

       Plaintiff Dominik Lucia alleges that during the course of executing an arrest

warrant on him, officers employed by the Pinellas County Sheriff’s Office, without

identifying themselves, grabbed him from behind and attempted to force him to the



1The Court accepts as true the facts alleged in the complaint for purposes of ruling on the pending
motions to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[W]hen ruling on a defendant’s
motion to dismiss, a judge must accept as true all of the factual allegations contained in the
complaint.”). The Court is not required to accept as true any legal conclusions couched as factual
allegations. See Papasan v. Allain, 478 U.S. 265, 286 (1986).

                                            Page 1 of 7
Case 8:20-cv-02332-TPB-CPT Document 14 Filed 02/03/21 Page 2 of 7 PageID 62




ground. He alleges that after a struggle, he was thrown to the ground with officers

“dog piling” on top of him. Despite the lack of any potential harm or flight risk by

Plaintiff with the officers on top of him, Officer Aiken, without warning, released a

canine, which bit Plaintiff on the shoulder and arm. Aitken then struck Plaintiff

with his closed fist on the left side of his face. Although the officers assessed

Plaintiff for injuries, they did not notice the lacerations on his chest and shoulder

from the canine and he received no medical treatment for those injuries until hours

afterward.

      Plaintiff has sued Sheriff Gualtieri in his official capacity. Count I of the

complaint asserts a § 1983 claim under the Fourteenth Amendment for the use of

excessive force. Count II asserts a state law claim for battery.

                                   Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual

allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233



                                        Page 2 of 7
Case 8:20-cv-02332-TPB-CPT Document 14 Filed 02/03/21 Page 3 of 7 PageID 63




(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, No. 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla.

Oct. 9, 2009) (Lazzara, J.).

                                       Analysis

Motion to Stay

      Section 768.28, F.S., provides that for suits against a state agency, the

submission of a claim to the agency and the agency’s denial of the claim are

conditions precedent to filing suit, unless six months have elapsed since the

submission with no action on the claim by the agency. See § 768.28(6)(a), (d), F.S.

Plaintiff’s complaint alleges that Plaintiff timely submitted a notice of claim and

that Defendant rejected the claim. Defendant’s motion argues that Plaintiff

provided the notice of claim on June 18, 2020, that the Sheriff’s Office did not, in

fact, deny the claim, and that Plaintiff’s lawsuit is therefore premature.

      Plaintiff filed suit on October 5, 2020, which is less than six months from the

date Defendant asserts he provided the notice of claim. Therefore, it does appear

the suit was filed prematurely. Defendant, however, is not entitled to a stay. At

the time Defendant filed his motion on November 12, 2020, six months had not yet



                                       Page 3 of 7
Case 8:20-cv-02332-TPB-CPT Document 14 Filed 02/03/21 Page 4 of 7 PageID 64




elapsed from the notice of claim. More than six months have passed at this point,

however, and nothing in the record indicates that Defendant has taken action on

Plaintiff’s claim. The motion to stay is therefore due to be denied as moot. See

Hattaway v. McMillian, 903 F.2d 1440, 1445-47 (11th Cir. 1990) (holding that

arguments based on filing suit before the expiration of the six-month statutory

period are rendered moot once that time period has elapsed); Lundgren v. McDaniel,

814 F.2d 600, 606 (11th. Cir. 1987) (district court acted within its discretion in

allowing amended complaint, rather than dismissing, when six months had elapsed

following the plaintiff’s submission of statutory notice of claim). In the event

Plaintiff files an amended complaint, Plaintiff should plead facts regarding the

status of the statutory notice of claim.

Motion to Dismiss

      Shotgun Pleading

      Defendant argues that the complaint should be dismissed as a shotgun

pleading. A shotgun pleading is one where “it is virtually impossible to know which

allegations of fact are intended to support which claim(s) for relief” and the

defendant therefore cannot be “expected to frame a responsive pleading.” See

Anderson v. Dist. Bd. Of Trustees of Cent. Fla. Cmty. College, 77 F.3d 364, 366 (11th

Cir. 1996). The Eleventh Circuit has identified four primary types of shotgun

pleadings:

      (1) Complaints containing multiple counts where each count adopts the
          allegations of all preceding counts, causing each successive count to carry
          all that came before and the last count to be a combination of the entire
          complaint;


                                       Page 4 of 7
Case 8:20-cv-02332-TPB-CPT Document 14 Filed 02/03/21 Page 5 of 7 PageID 65




      (2) Complaints that do not commit the mortal sin of re-alleging all preceding
          counts but are guilty of the venial sin of being replete with conclusory,
          vague, and immaterial facts not obviously connected to any particular
          cause of action;

      (3) Complaints that commit the sin of not separating into a different count
          each cause of action or claim for relief; and

      (4) Complaints that assert multiple claims against multiple defendants
          without specifying which of the defendants are responsible for which
          actions or omissions, or which of the defendants the claim is brought
          against.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23 (11th Cir.

2015). A district court must generally permit a plaintiff at least one opportunity to

amend a shotgun complaint’s deficiencies before dismissing the complaint with

prejudice. Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).

      The complaint incorporates into Count II every preceding allegation,

including those of Count I. The complaint therefore constitutes a shotgun pleading

and is due to be dismissed without prejudice.

      Fourteenth Amendment

      Defendant next argues that Count I fails to state a claim under the

Fourteenth Amendment. A claim under the Fourteenth Amendment for the use of

excessive force will not lie unless the plaintiff was a pretrial detainee. Nicholes v.

Jano, No. 8:18-cv-774-T-60AEP, 2020 WL 2615529, at *4 (M.D. Fla. May 22, 2020);

C.P. by and Through Perez v. Collier Cty., 145 F. Supp. 3d 1085, 1091-92 (M.D. Fla.

2015). Here, Plaintiff alleges the use of excessive force during the course of his

arrest. Because Plaintiff was not a pretrial detainee when the arrest occurred,



                                       Page 5 of 7
Case 8:20-cv-02332-TPB-CPT Document 14 Filed 02/03/21 Page 6 of 7 PageID 66




Count I fails to state a claim that Plaintiff’s Fourteenth Amendment rights were

violated and is due to be dismissed.

      The Court declines to address the other arguments raised in Defendant’s

motion at this time, but Defendant may raise them, if appropriate, if Plaintiff files

an amended complaint. The complaint will be dismissed without prejudice with

leave to amend.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. “Defendant’s, Bob Gualtieri in his Official Capacity as Sheriff of Pinellas

          County Florida, Motion to Stay and/or Motion to Dismiss Plaintiff’s

          Complaint and Incorporated Memorandum of Law” (Doc. 7), is

          GRANTED IN PART and DENIED IN PART.

      2. To the extent the motion seeks a stay of this action it is DENIED AS

          MOOT.

      3. To the extent the motion seeks dismissal of the complaint, it is

          GRANTED.

      4. The complaint is DISMISSED WITHOUT PREJUDICE. Plaintiff may

          file an amended complaint on or before February 24, 2021. Failure to file

          an amended complaint by the deadline will result in this Order becoming

          a final judgment. See Auto. Alignment & Body Serv., Inc. v. State Farm

          Mut. Auto. Ins. Co., 953 F.3d 707, 719-20 (11th Cir. 2020).




                                       Page 6 of 7
Case 8:20-cv-02332-TPB-CPT Document 14 Filed 02/03/21 Page 7 of 7 PageID 67




        DONE and ORDERED in Chambers in Tampa, Florida, this 3rd of February,

2021.




                                       TOM BARBER
                                       UNITED STATES DISTRICT JUDGE




                                   Page 7 of 7
